Citation Nr: 0619723	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an eye disorder, to 
include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
August 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in April 2005, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The veteran has current diagnoses of glaucoma and senile 
cataracts.

2.  The medical evidence of record does not relate the 
veteran's eye disorder to his military service or to any 
incident therein, to include exposure to ionizing radiation 
during service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for an eye disorder, to include as due to 
ionizing radiation exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to initial adjudication of the veteran's 
claim, a letter dated in January 2002 satisfied the duty to 
notify provisions; additional letters were sent in April 2002 
and June 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran's VA medical treatment records and identified 
private medical records have been obtained.  The Board notes 
that the veteran's service medical records are unavailable 
and have been reported as destroyed by fire by the National 
Personnel Records Center.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The veteran was denied service connection for an eye disorder 
on a direct basis by a May 1988 rating decision.  Since that 
time, certain eye disorders were added to the list of 
disabilities associated with exposure to ionizing radiation.  
See 54 Fed. Reg. 42802 (October 18, 1989).  When a new 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  
Therefore, the veteran's later claim, asserting rights that 
did not exist at the time of the prior claim, is necessarily 
a different claim.  See Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994); Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991); see also Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  As a result of the change in the regulation, 
the claim for service connection for an eye disorder is again 
considered on the merits. 

The veteran contends that he incurred an eye disorder due to 
exposure to ionizing radiation in service.  He claims that he 
was exposed to ionizing radiation during service when he 
served in the forces occupying Japan at the end of World War 
II.  Specifically, the veteran reported that during service, 
he was stationed in Japan between August 1945 and January 
1946, and was assigned guard duties on trains which he claims 
traveled through Hiroshima to Nagasaki.  He claims that he 
made at least two round trips.

The veteran's discharge papers specifically reveal that the 
veteran served in the Army in the Pacific Theater of 
Operations during World War II.  He was also awarded the 
"Army of Occupation Medal - Japan."  The veteran served 
from September through December 1945 in Niigata, Japan.  
However, the service department's December 1988 report noted 
that they were unable to confirm the veteran's claim of 
travel through Hiroshima.  Additionally, as noted above, the 
veteran's service medical records are unavailable and have 
been reported as destroyed by fire by the National Personnel 
Records Center.

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation-exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if he can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement that is on 
a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes occupation of 
Hiroshima or Nagasaki beginning on August 6, 1945 and ending 
on July 1, 1946.  38 C.F.R. §§ 3.309(d) (3).  The evidence 
reveals that the veteran is a "radiation-exposed veteran."  
In their October 2003 reply to the RO's request, the Defense 
Threat Reduction Agency indicated that, assuming that the 
veteran's accounts of travel through Hiroshima and Nagasaki 
were true, the veteran's total combined ionizing radiation 
exposure level had an upper dose limit of less than one 
roentgen equivalent unit (rem).

The evidence of record reveals diagnoses of glaucoma, first 
noted objectively in 1982, and senile cataracts, first noted 
in 1999.  However, neither glaucoma nor senile cataracts are 
diseases or disorders specified at 38 C.F.R. § 3.309 (d).  
Although posterior subcapsular cataracts are considered a 
presumptive disease under 38 C.F.R. § 3.309, this is not the 
specific type of cataracts with which the veteran has been 
diagnosed.  As such, the preponderance of the evidence is 
against a grant of service connection on this basis.  
38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation, and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  However, glaucoma and senile cataracts are not 
considered radiogenic diseases within the meaning of the 
applicable regulations, and do not meet the criteria 
specified in the regulations.  38 C.F.R. § 3.311(b) (2).  The 
veteran has also not provided any competent scientific or 
medical evidence that either glaucoma or senile cataracts are 
a radiogenic disease.  38 C.F.R. § 3.311(b) (4) (2005).  
Accordingly, because the veteran does not have either a 
disease specific to radiation-exposed veterans, or a 
radiogenic disease, the preponderance of the evidence is 
against a grant of service connection on the first two of the 
three bases noted above.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee, 34 F.3d at 1039.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As noted above, the evidence of record contains current 
diagnoses of glaucoma and senile cataracts.  Subsequent to 
service, a March 1979 VA treatment record reveals a reported 
history of glaucoma; however, no objective diagnosis of 
glaucoma is noted until made by the veteran's private 
physician in 1982.  VA treatment records also note that the 
veteran was first diagnosed with senile cataracts in 1999.  
Both of these disorders were first diagnosed several decades 
after the veteran separated from service, and accordingly, 
cannot be presumed to have been incurred during the veteran's 
military service under the provisions of 38 C.F.R. §§ 
3.307(a) or 3.309(a).  Additionally, although private medical 
records dated in March 1979 and April 2005 make note of the 
veteran as having been exposed to radiation, there is no 
medical evidence of record that relates the veteran's 
glaucoma or senile cataracts to exposure to ionizing 
radiation in service, or to any other incident during his 
military service.  

Despite his assertions that such a causal relationship 
exists, there is no competent evidence on file linking the 
veteran's eye disorder to military service or to any incident 
therein, to include exposure to ionizing radiation.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of these disorders is more than 35 years after 
his period of service had ended.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); se 
also cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  As there is no evidence which provides the required 
nexus between military service and an eye disorder, service 
connection is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

While the veteran's testimony at his hearing and his written 
submissions on behalf of his claim are considered credible 
lay evidence, they cannot be considered competent evidence to 
establish the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge, and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that the claimed disorders are the 
result of his military service or to his exposure to ionizing 
radiation over six decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an eye disorder, to include as due to 
ionizing radiation exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


